In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated May 22, 2002, which granted the plaintiff’s motion for summary judgment on the complaint and directed that judgment be entered in favor of the plaintiff and against him in the principal sum of $11,250.
Ordered that the order is affirmed, with costs.
The plaintiff made a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In opposition, the defendant failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the plaintiff’s motion for summary judgment. Ritter, J.P., Smith, Krausman and Rivera, JJ., concur.